
	
		112th CONGRESS
		2d Session
		S. 1794
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To correct and simplify the drafting of
		  section 1752 (relating to restricted buildings or grounds) of title 18, United
		  States Code.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Restricted Buildings and
			 Grounds Improvement Act of 2011.
		2.Restricted building or
			 groundsSection 1752 of title
			 18, United States Code, is amended to read as follows:
			
				1752.Restricted building or grounds
					(a)Whoever—
						(1)knowingly enters or remains in any
				restricted building or grounds without lawful authority to do so;
						(2)knowingly, and with intent to impede or
				disrupt the orderly conduct of Government business or official functions,
				engages in disorderly or disruptive conduct in, or within such proximity to,
				any restricted building or grounds when, or so that, such conduct, in fact,
				impedes or disrupts the orderly conduct of Government business or official
				functions;
						(3)knowingly, and with the intent to impede or
				disrupt the orderly conduct of Government business or official functions,
				obstructs or impedes ingress or egress to or from any restricted building or
				grounds; or
						(4)knowingly engages in any act of physical
				violence against any person or property in any restricted building or
				grounds;
						or attempts or conspires to do so,
				shall be punished as provided in subsection (b).(b)The punishment for a violation of
				subsection (a) is—
						(1)a fine under this title or imprisonment for
				not more than 10 years, or both, if—
							(A)the person, during and in relation to the
				offense, uses or carries a deadly or dangerous weapon or firearm; or
							(B)the offense results in significant bodily
				injury as defined by section 2118(e)(3); and
							(2)a fine under this title or imprisonment for
				not more than one year, or both, in any other case.
						(c)In this section—
						(1)the term restricted buildings or
				grounds means any posted, cordoned off, or otherwise restricted
				area—
							(A)of the White House or its grounds, or the
				Vice President’s official residence or its grounds;
							(B)of a building or grounds where the
				President or other person protected by the Secret Service is or will be
				temporarily visiting; or
							(C)of a building or grounds so restricted in
				conjunction with an event designated as a special event of national
				significance; and
							(2)the term other person protected by
				the Secret Service means any person whom the United States Secret
				Service is authorized to protect under section 3056 of this title or by
				Presidential memorandum, when such person has not declined such
				protection.
						.
		
	
		
			Passed the Senate
			 February 6, 2012.
			
			Secretary
		
	
	
	
